DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5, 9-11, 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0082657 (Rich).

Regarding claim 1, Rich teaches an electronic device (Fig. 1-6 shows power source system 30 ie. an electronic device), comprising: 
at least one moving component (user moving the portable electronic device 10 such as a smart phone ie. moving component) [0019,00220035-0037], 
a transducer system (Fig. 2-3 piezo elements 38 and hybrid battery 33 comprising a transducer system), 
a charging and discharging system (Fig. 2-3 power conditioning circuitry 37, power converter 42 ie. a charging and discharging system) [0021, 0025-0026], and
 a power supply system (Fig. 2-3 energy harvester 36 ie. a power supply system) [0021-0024], 
wherein: the transducer system comprising at least one piezoelectric membrane and a storage unit (Fig. 2-3 shows transducer system comprising at least one piezoelectric elements 39 comprising substrate material 40a and 40b and a battery 33) [0022-0024, 0032, 0035], 
the piezoelectric membrane being disposed on the at least one moving component (piezoelectric elements 39 are disposed in layers 40 as shown in Fig. 2-4 all over the portable electronic device such as a smart phone ie. moving component) [0027-0031], and the storage unit being electrically coupled to the at least one piezoelectric membrane (Fig. 2-4 shows battery 33 being electrically coupled to the piezoelectric elements forming a layer 40) [0022, 0032]; 
the charging and discharging system electrically coupled to the at least one moving component and the transducer system (Fig. 2-3 power conditioning circuitry 37, power converter 42 ie. a charging and discharging system electrically coupled to the smart phone ie. moving component and the piezoelectric elements 38 and battery 33 comprising the transducer system) [0021, 0025-0026]; and 
the power supply system electrically coupled to the at least one moving component, the transducer system, and the charging and discharging system to provide main electric energy (Fig. 2-4 energy harvester 36 ie. a power supply system is electrically coupled to the smart phone ie. moving component and piezoelectric elements 38 ie. transducer system and the Fig. 2-3 power conditioning circuitry 37, power converter 42 ie. a charging and discharging system to provide main electric energy) [0019, 0021-0026, 0032-0034, 0040-0041]; 
wherein the at least one moving component starts to operate, the at least one moving component leads the at least one piezoelectric membrane to be elastically deformed and generates an assisting charge, the assisting charge is transmitted to the storage unit for charging and discharging (when the user starts to move and vibrate the smart phone ie. moving component starts to move leads to piezoelectric elements 38 forming layers 40a, 40b to be elastically deformed and generating an assisting charge which is transmitted to battery 33 ie. storage unit for charging and discharging) [0021-0037, 0041].

Regarding claim 2, Rich teaches wherein the transducer system comprises a detecting unit and a determining unit, the detecting unit is electrically coupled to the at least one piezoelectric membrane and the determining unit (apparatus for sensing the level of charge remaining in the battery is a system comprising a detecting and a determining unit) [0025], the detecting unit is configured to measure an output voltage of the at least one piezoelectric membrane during elastic deformation, and the determining unit is configured to determine whether the output voltage is zero according to a value returned by the detecting unit to determine whether the at least one moving component is abnormal (battery 33 by being charged by the piezo elements vibration is measuring an output voltage of the piezo elements during deformation and determines whether the output voltage is zero thereby determining whether the moving component ie. smart phone is still ie. in an abnormal state) [0019-0025, 0028-0032].




Regarding claim 4, Rich teaches wherein the transducer system comprises a detecting unit and a determining unit, the detecting unit is electrically coupled to the at least one piezoelectric membrane and the determining unit (apparatus for sensing the level of charge remaining in the battery is a system comprising a detecting and a determining unit which is electrically connected to the piezo elements 38) [0021-0025], the detecting unit is configured to measure a storage voltage of the storage unit, and the determining unit is configured to determine whether the storage voltage rises to determine whether the at least one moving component is abnormal (the vibration by the moving component causes the piezo elements 38 to be generating energy which is thereby accumulated and used to charge the battery 33 ie. storage unit as shown in Fig. 5) [0025-0032].

Regarding claim 5, Rich teaches wherein the transducer system comprises a detecting unit and a determining unit (a sensing apparatus in the smart phone which serves as a detecting unit and a determining unit) [0024], the detecting unit is electrically coupled to the at least one piezoelectric membrane and the determining unit, and the determining unit is configured to determine whether the storage voltage of the storage unit reaches a rated value, wherein when the storage voltage of the storage unit is smaller than the rated value, charging operation is performed, and the assisting charge is accumulated in the storage unit (the vibration by the moving component causes the piezo elements 38 to be generating energy which is thereby accumulated and used to charge the battery 33 ie. storage unit as shown in Fig. 5) [0025]; or when the storage voltage of the storage unit reaches the rated value, discharging operation is performed, and the assisting charge is transmitted to the charging and discharging system, and the charging and discharging system is configured to transmit the assisting charge to the at least one moving component (when the voltage in the battery 33 ie. storage unit is smaller than the required voltage of the fully charged battery a charging operation is performed by the piezo elements 38 sending assisting charge to the battery 33) [0022-0025].

Regarding claim 9, Rich teaches wherein the power supply system comprises a power source and a conversion unit (Fig. 2 shows power source 32 and power conditioning circuitry 37 ie. a conversion unit), the power source is configured to provide an alternating current and transmit the alternating current to the conversion unit, and the conversion unit converts the alternating current into a direct current and supplies the direct current to the at least one moving component, the transducer system, and the charging and discharging system (power conditioning circuits 37 maybe a AC-to-DC converter and supplying DC power to the hybrid battery 33 ie. part of transducer system) [0025-0028]. 

Regarding claim 10, Rich teaches electric energy conversion method adapted for an electronic device (Fig. 1-6 shows power source system 30 ie. an electronic device), the electronic device comprising at least one moving component (user moving the portable electronic device 10 such as a smart phone ie. moving component) [0019,00220035-0037], a transducer system (Fig. 2-3 piezo elements 38 and hybrid battery 33 comprising a transducer system), 
 a charging and discharging system (Fig. 2-3 power conditioning circuitry 37, power converter 42 ie. a charging and discharging system) [0021, 0025-0026], and a power supply system (Fig. 2-3 energy harvester 36 ie. a power supply system) [0021-0024], wherein the transducer system comprises at least one piezoelectric membrane and a storage unit (Fig. 2-3 shows transducer system comprising at least one piezoelectric elements 39 comprising substrate material 40a and 40b and a battery 33) [0022-0024, 0032, 0035], the piezoelectric membrane is disposed on the at least one moving component (piezoelectric elements 39 are disposed in layers 40 as shown in Fig. 2-4 all over the portable electronic device such as a smart phone ie. moving component) [0027-0031], and the electric energy conversion method comprises: providing, by the power supply system, main electric energy to the at least one moving component, the transducer system, and the charging and discharging system; starting, operation of the at least one moving component; leading, by the at least one moving component, the at least one piezoelectric membrane to be elastically deformed and generate an assisting charge; and receiving, by the storage unit, the assisting charge and transmit the assisting charge for charging and discharging (when the user starts to move and vibrate the smart phone ie. moving component starts to move leads to piezoelectric elements 38 forming layers 40a, 40b to be elastically deformed and generating an assisting charge which is transmitted to battery 33 ie. storage unit for charging and discharging) [0021-0037, 0041].

Regarding claim 11, Rich teaches wherein the transducer system performs: measuring an output voltage of the at least one piezoelectric membrane during elastic deformation, and determining whether the output voltage is zero according to a value returned by a detecting unit of the transducer system, thereby determining whether the at least one moving component is abnormal (battery 33 by being charged by the piezo elements vibration is measuring an output voltage of the piezo elements during deformation and determines whether the output voltage is zero thereby determining whether the moving component ie. smart phone is still ie. in an abnormal state) [0019-0025, 0028-0032].


Regarding claim 13, Rich teaches wherein measuring, by the transducer system, a storage voltage of the storage unit, and determines, by a determining unit, whether the storage voltage of the storage unit reaches a rated value (portable device ie. smart phone includes apparatus ie. determining unit for detecting the storage voltage of the battery 33 and whether it’s reaching a rated value) [0022-0024, 0038].

Regarding claim 14, Rich teaches wherein when the storage voltage of the storage unit is smaller than the rated value, charging operation is performed, and the assisting charge is accumulated in the storage unit; or when the storage voltage of the storage unit reaches the rated value, performing discharging operation, and transmitting the assisting charge to the charging and discharging system, and transmitting, by the charging and discharging system, the assisting charge to the at least one moving component (when the voltage in the battery 33 ie. storage unit is smaller than the required voltage of the fully charged battery a charging operation is performed by the piezo elements 38 sending assisting charge to the battery 33) [0022-0025].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0082657 (Rich) in view of US 2019/0292883 (Pei).

Regarding claim 6, Rich teaches electronic device of claim 1. 
However, Rich does not teach wherein the at least one moving component comprises a fan, and one end of the at least one piezoelectric membrane is disposed on an axis of the fan and pivotally rotated in an axial direction, such that the at least one piezoelectric membrane swings.
However, Pei teaches wherein the at least one moving component comprises a fan, and one end of the at least one piezoelectric membrane is disposed on an axis of the fan and pivotally rotated in an axial direction, such that the at least one piezoelectric membrane swings (Fig. 1-2 shows the piezoelectric bimorph 2 extended axially on the housing 1 of the wheel) [0009, 0033,0039-0041].
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the one moving component to be comprising a fan with one end of the at least one piezoelectric membrane is disposed on a rotating shaft of the color wheel and pivotally rotated along an axial direction, such that the at least one piezoelectric membrane swings as taught by Pei in order to ensure that the piezoelectric membrane is vibrating at a rate to be generating enough electric power to charge the battery efficiently. 

Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0082657 (Rich) in view of US 2019/0292883 (Pei) further in view of US 2011/0221355 (Goto).

Regarding claim 7, Rich teaches electronic device of claim 1,
However, Rich does not teach wherein the at least one moving component comprises a wheel, and one end of the at least one piezoelectric membrane is disposed on a rotating shaft of the color wheel and pivotally rotated along an axial direction, such that the at least one piezoelectric membrane swings.
However, Pei teaches wherein the at least one moving component comprises a wheel, and one end of the at least one piezoelectric membrane is disposed on a rotating shaft of the color wheel and pivotally rotated along an axial direction, such that the at least one piezoelectric membrane swings (Fig. 1-2 shows the piezoelectric bimorph 2 extended axially on the housing 1 of the wheel) [0009, 0033,0039-0041].
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the one moving component to be comprising a wheel one end of the at least one piezoelectric membrane is disposed on a rotating shaft of the color wheel and pivotally rotated along an axial direction, such that the at least one piezoelectric membrane swings as taught by Pei in order to ensure that the piezoelectric membrane is vibrating at a rate to be generating enough electric power to charge the battery efficiently. 
	However, Rich and Pei does not teach the wheel to be a color wheel. 
	However, Goto teaches a color wheel [0031]. 
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have a color wheel as the wheel as taught by Goto in order to output a time division signal in the form of light thereby outputting a visual signal which would help the user visual receive a message regarding the status of the circuit. 


Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0082657 (Rich) in view of US 2019/0292883 (Pei) further in view of US 2018/0227680 (Irish).
Regarding claim 8, Rich teaches wherein the at least one moving component comprises a speaker (portable devices such as smart phones which comprises a speaker for phone purposes) [0021-0024].
However, Rich does not explicitly teach the at least one piezoelectric membrane is disposed on a yoke of the speaker and receives acoustic waves of the speaker such that the at least one piezoelectric membrane vibrates.
However, Irish teaches the at least one piezoelectric membrane is disposed on a yoke of the speaker and receives acoustic waves of the speaker such that the at least one piezoelectric membrane vibrates (Fig. 2 shows the piezoelectric plate at the yoke of the speaker which receives acoustic waves of the speaker and vibrates) [0021-0023, 0043].
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the piezoelectric element to be disposed on a yoke of the speaker as taught by Irish to incorporate into the smart phone as the moving component as taught by Rich in order to receive the acoustic waves as the vibrations and then vibrate in order to produce further electrical energy from the vibrational energy. 



Allowable Subject Matter
Claims 3 and 12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SWARNA N CHOWDHURI whose telephone number is (571)431-0696. The examiner can normally be reached Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7496. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SWARNA N. CHOWDHURI
Examiner
Art Unit 2836



/S.N.C/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836